DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed 12/08/2021 has been entered. Claims 1-22, and 27-28 remain pending in the application. Claims 2, 5, 6, and 20 have amended and new claims 27-28 have been added. Claims 23-26 are canceled. Applicant’s amendments to the claims have overcome each objections previously set forth in the Non-Final Office Action mailed 07/12/2021. 
Claims 1-22, and 27-28 are examined on the merits
Response to Arguments



Applicant's arguments filed 12/08/2021 in page 6-7, with respect to rejections of Claims 1-5, 8, 11, 17, 18, and 20-21 under 35 U.S.C. 102(a)(1), have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues, see page 6, that the previously cited prior art, Kauffman, did not teach a plurality of elongate cells wherein each of said plurality of elongate cells are configured to be fluidically isolated because the device of Kaffuman comprises a forked structure for the fluid supply conduit 614, which fluidically interconnects each of the inflatable bladders. Examiner respectfully disagree. Despite of the inflatable bladders (figures 7a-b, 608) and chambers (figure 7a-b, 620) are interconnected by a fluid supply conduit 614 and reduced-pressure conduit 628 respectively, the inflatable bladders and chambers themselves are fluidically isolated from one another by flexible side walls 654 (figure 7a). Therefore, the rejection is maintained.
Applicant further argues in page 7 that Kauffman teaches away because the device comprising a plurality of elongate cells wherein each of said plurality of elongate cells are configured to be fluidically isolated because the section cited [0051] teaches in other embodiment, the inflatable bladders 608 may only a single fluid supply conduit 614 and reduced-pressure conduit 628, each having non-forked structure, may be used or a plurality of individual conduits may be used”. Further, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)(MPEP 2145). Thus, the embodiment of individual inflatable bladders and chambers as shown in figure 6 with its individual conduits would be fluidically isolated because individual bladders are capable of having separate source of negative pressure or fluid.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claims 1-5, 8, 11, 17, 18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AU 2012261793, hereinafter 'Kauffman'.
Regarding claim 1, Kauffman teaches a wound closure device comprising a collapsible structure (figures 6, 7a-b, multi-compartment dressing 606), the collapsible structure comprising: 
 
a volume (figure 7a-b, the volume of inflatable bladders 608 and chambers 620) between the top layer and the bottom layer; and 
a plurality of elongate cells (figure 6, elongated cells formed by inflatable bladders 608 and chambers 620) each having a length (a length of the bladders and chambers) and a width (a width of the bladders and chambers), the plurality of elongate cells arranged side-by-side in at least a portion of the volume, the cells in the plurality of elongate cells arranged parallel to one another (see figure 6), 
wherein said plurality of elongate cells are defined by at least one of the top layer or the bottom layer, wherein each of said plurality of elongate cells are configured to be fluidically isolated ([0051] individual inflatable bladders 608 and chambers 620), and 
wherein at least one of the cells is inflatable (figures 7a-b, inflatable bladders 608, [0051]). 
Regarding claim 2, Kauffman teaches the device according to Claim 1.
Kauffman further teaches the collapsible structure is configured to collapse under negative pressure when at least one of the cells is deflated ([0052] in figure 7b, reduced pressure has been applied to the chamber 620, thereby collapsing the chambers 620 and moving the inflatable bladders 608 closer to one another).
Regarding claim 3, Kauffman teaches the device according to Claim 2.
Kauffman further teaches the collapsible structure is configured to collapse along the length of the collapsible structure ([0052] the planer structure 648 has been compressed along the bidirectional arrow 638)
Regarding claim 4, Kauffman teaches the device according to Claim 1.
Kauffman further teaches the top layer and the bottom layer comprise flexible film material ([0053] first and second sheets 856, 858 may be made from any flexible material).
Regarding claim 5, Kauffman teaches the device according to Claim 1.
Kauffman further teaches a length of each cell is greater than the width of the collapsible structure. (see Examiner’s annotated figure 6 below, the length of the cells is greater than width).

    PNG
    media_image1.png
    415
    505
    media_image1.png
    Greyscale

Regarding claim 8, Kauffman teaches the device according to Claim 1.
Kauffman further teaches the collapsible structure further comprises an intermediate layer (figure 7a-b, flexible side walls 654), wherein each cell is defined by the intermediate layer ([0050] The top wall 650 and the bottom wall 652 are joined together by a plurality of flexible side walls 654 that a plurality of compartments are formed that include inflatable bladders 608 and chambers 620) and either one of the top layer or the bottom layer, and wherein the intermediate layer is at least partially adhered to each of the top layer and the bottom layer ([0050] The top wall 650 and the bottom wall 652 are adhered together through a plurality of flexible side walls 654).
Regarding claim 11, Kauffman teaches the device according to Claim 1. 
Kauffman further teaches the collapsible structure comprise a fluid channel (figure 6, reduced pressure conduit 628 and fluid supply conduit 614) configured to fludically connect said plurality of cells with an environment exterior to the collapsible structure ([0051] Fluid is supplied to the inflatable bladders 608 by a fluid supply conduit 614. Reduced pressure is supplied to the chambers 620 by a reduced-pressure conduit 628).
Regarding claim 17, Kauffman teaches the device according to Claim 1.
Kauffman further teaches the device further comprising one or more drapes (figure 2a illustrates an equivalent part drape 118) to cover the collapsible structure ([0044] the drape 118 may be applied over the inflatable bladders such that the drape 118 covers the inflatable bladders), and form a seal (figure 1, sealed space 122) around a wound ([0052] In some instances, the planer structure may be covered by a drape, such as drape 118 in figure 1). 
Regarding claim 18, Kauffman teaches the device according to Claim 1.
Kauffman further teaches a suction port (figure 1, reduced-pressure interface 126) configured to supply negative pressure to the wound ([0035] the drape also may include an aperture into which a reduced pressure interface 126 may be coupled, and reduced pressure from the reduced-pressure source 107 may be transferred to the sealed space via the reduced-pressure interface 126).
Regarding claim 20, Kauffman teaches a method of treating a wound, comprising:
providing the collapsible structure of Claim 1 (see claim 1 rejection above) and
placing the collapsible structure in or over the wound so that the collapsible structure is aligned along the length of the collapsible structure with a length of the wound ([0009] an apparatus includes a plurality of inflatable bladders for placing adjacent the tissue site).
Regarding claim 21, Kauffman teaches the method according to Claim 20.
Kauffman further teaches the method comprising applying negative pressure through the collapsible structure to the wound via a source of negative pressure, wherein the application of negative pressure cause the collapsible structure to collapse ([0052] in figure 7b, reduced pressure has been applied to the chamber 620, thereby collapsing the chamber 620 and moving inflatable bladders 608 closer to one another.)
Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Daneshvar (US 5,376,067).
Regarding claim 6, Kauffman teaches the device according to Claim 1.
Kauffman does not teach the collapsible structure has at least partially a cylindrical shape, and wherein the cells are arranged with the width of the cells positioned substantially annually around a circular side of the cylindrical shape.
Daneshvar discloses pressure bandages relatively pertinent to wound dressings and teaches the collapsible structure (cylindrical structure as shown in figures 38-39) has at least partially a cylindrical shape (see figure 39), and wherein the cells are arranged with the width of the cells positioned substantially annually around a circular side of the cylindrical shape.
Daneshvar modifies the collapsible structure to have cylindrical structure in order to surround a wound on a leg or a limb (col 6 lines 27-28, col 16 lines 38-39). Therefore, it would have been obvious at one of ordinary skill in the art before effective filing date of the claimed invention to have modified the collapsible structure of Kauffman to incorporate the teachings of Daneshvar and provides a cylindrical structure surrounding wound to make applicable to multiple types of wounds.
Regarding claim 7, the device of Kauffman, modified by Daneshvar, teaches the device according to claim 6.
Kauffman further teaches the collapsible structure is closed at one end of the cylindrical shape (see figure 7a-b of Kauffman, the collapsible structure is closed along the side of Kauffman).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman.
Regarding claims 9 and 10, Kauffman teaches the device according to Claim 1.
The first embodiment (figures 6, 7a-b) of Kaufman further teaches the device of Claim 1 comprises the top layer, the bottom layer and an intermediate layer (figures 7a-b, flexible side walls 654) are partially adhered to each other ([0050] the top wall 650 and the bottom wall 652 are jointed together by a plurality of flexible side walls 654).
The first embodiment is silent as to the top layer, the bottom layer, and the intermediate layer are adhered by welding, wherein welding is selected from the group consisting of heat welding, radio frequency welding, laser welding, and ultrasonic welding.
The second embodiment (figures 8 9a-b) teaches each component are bonded by welding ([0053] To facilitate fluid impermeability along lines 862 and 863, the first sheet 856 may be bonded to the second sheet 858 using any known technique, including without limitation welding (e.g., ultrasonic or RF welding)).
Kaufman utilizes ultrasonic welding technique in order to facilitate fluid impermeability between chambers ([0053]). Therefore, it would have been obvious at one of ordinary skill in the art before effective filing date of the claimed invention to have modified the bonding of the first embodiment to incorporate the teachings of the second embodiment and provides each component to be bonded by ultrasonic welding.
Claims 12, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Canner et al (WO 2015/061352, hereinafter 'Canner').
Regarding claim 12, Kauffman teaches the device according to Claim 11.
Kauffman does not teach at least one of the cells comprises a seal between the fluid channel and the cell.
Canner discloses a wound treatment device relatively pertinent to the Applicants field of endeavor and teaches at least one of cells (figure 38, cells of support element 6650) comprises a seal (figure 38, seals 6660) between the fluid channel (figure 38, header member 6630) and the cell.
Canner provides a seal between the cell and fluid channel in order to allow the size of the support structure 6600 to be adjusted while allowing the remaining portion of the support structure 6600 to be expanded via introduction of fluid therein ([0290]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the space between the fluid channels to incorporate the teachings of Canner and provides a seal between the cell and the fluid channel.
Regarding claim 16, Kauffman teaches the device according to Claim 1.
Kauffman does not teach the device further comprising a tissue protection layer.
Canner teaches a tissue protection layer (figure 8, tissue protection layer 5170).
Canner provides a tissue protection layer prior applying the collapsible structure (stabilizing structure) in order to protect the underlying tissues from the rigors of negative pressure wound therapy or other potential harms ([0191]).  Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kauffman to incorporate the teachings of Canner and provides a protection layer.
Regarding claim 22, Kauffman teaches the method according to Claim 21.
Kauffman does not teach the method comprising inserting a tissue protection layer over the wound before placing the collapsible structure.
Canner teaches the method comprises inserting a tissue protection layer over the wound before inserting the stabilizing structure ([0024]).
Canner provides a tissue protection layer (figure 8, protection layer 5170) prior applying the collapsible structure (stabilizing structure) in order to protect the underlying tissues from the rigors of negative pressure wound therapy or other potential harms ([0191]).  Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kauffman to incorporate the teachings of Canner and provides a protection layer.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Canner, and Steinbaugh et al (US 2014/0228732, hereinafter 'Steinbaugh')
Regarding claim 13, the device of Kauffman, modified by Canner, teaches the device according to Claim 12.
The modified device of Kauffman does not teach at least one of the cells comprises a valve between the fluid channel and the cell, and wherein the valve is configured to permit fluid flow only from the fluid channel to the cell but not in the other direction.
Steinbaugh discloses compression bandages relatively pertinent to problem posed by Applicant of inflating and deflating wound treatment apparatuses and teaches at least one of the cells (figure 3, air bladder 304) comprises a valve (figure 3, one-way valve 310) between the fluid channel and the cell, and wherein the valve is configured to permit fluid flow only from the fluid channel to the cell but no in the other direction ([0028] one-way valve 310 may be placed between inflation mechanism 306 and air bladder 304, so that once fluid enters the air bladder 304, it may not travel backwards into the inflation mechanism 306).
Steinbaugh utilizes one-way valve between air bladder and inflation mechanism in order to prevent air traveling backwards into the inflation mechanism from the air bladder ([0028]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the space between the fluid channel and the cell to incorporate the teachings of Steinbaugh and provides a valve that permit one-way flow direction.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Steinbaugh and Lau (US 2012/0090699). 
Regarding claim 14 and 15, Kauffman teaches the device according to Claim 1.
Kaufman does not teach at least one of the cells comprises a pull-off tab configured to provide a fluidic connection between the cell and environment exterior to the collapsible structure, and the pull-off tab is reversible
Steinbaugh teaches the device comprises a valve (figure 1, release valve 312) configured to provide a fluidic connection between the cell and environment exterior to the collapsible structure (0030] In various embodiments, compression bandage 300 also may include a release valve 312, which may communicate between air bladder 304 and the ambient atmosphere).
Steinbaugh does not explicitly teaches the valve is a pull-off tab ([0030] the release valve 312 may be any suitable type of release valve, such as plunger, ball, umbrella, poppet, twist, button release, pinch, or fold outlet).	Lau discloses release valves relatively pertinent to Applicant posed problem of releasing pressure from inflatable devices and teaches using pull-off tab (figure 3, first pull tab tab) to release air from a housing ([029] user removes check valve 340 by pulling first pull tab 330, this allows air to escape through opening 410 in housing). Lau further teaches pull-off tab also be reversible (see figure 5 and 6 and [0028], check valve 420 integrally formed with pull-off tab 330 can be reversely plugged back in housing in order to inflate the housing)
Lau provides the pull tab in order to allow air to escape from the chamber ([0028-0029]). It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the pulling tab of Lau for the releasing valve of Steinbaugh since this modification would have been a simple substitution of one known element (pulling tab of Lau) for another (release valve of Steinbaugh) to obtain predictable results (releasing air) since the substitution would be for functionally similar devices i.e., for controlling pressure.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Dunn (US 2017/0165116). 
Regarding claim 19, Kauffman teaches the device according to Claim 1.
Kauffman further teaches the device comprising a negative pressure source (figure 1, reduced pressure source 107), and collapse of the collapsible structure applies a force to the wound ([0052] collapsing the chambers 620 and moving the inflatable bladders 608 closer to one another. The planer structure 648 has been compressed along the bidirectional arrow 638. Such compression can provide desirable compression forces upon a tissue site).
Kauffman is silent as to the negative pressure source is configured to supply negative pressure to the collapsible structure.
Dunn teaches the collapsible structure (figure 1-2, wound closure device 100) comprising a negative pressure source ([0048] additional vacuum sources can also be connected through an array of spaced inlet 105).
Dunn utilizes additional negative pressure source in order to spatially distribute the suction force so that the force exerted on the compression structure 102 can be controlled separately from a fluid suction force ([0048]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kauffman to incorporate the teachings of Dunn and configures a negative pressure source to provide a negative pressure to the wound closure device.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Buser (US 5810750 A). 
Regarding Claim 27, Kauffman discloses the device according to Claim 1.
Kauffman does not explicitly disclose the collapsible structure has a non-planar shape in a direction that is orthogonal to the length of each of the plurality of elongate cells.
Buser teaches the collapsible structure (figure 2, alignment device 10) relatively pertinent to problem posed by Applicant of adjusting individual cell (figure 2, bladders 28a-d) independently has a non-planar shape in a direction that is orthogonal to the length of each of plurality of elongate cells (cylindrical configuration as shown in figure 3).
Buser provides the cylindrical configuration in order to utilizing the device to wrap around limb of the patient (col 5 lines 1-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kauffman to incorporate the teachings of Buser and utilize the collapsible structure has a non-planar shape in a direction that is orthogonal to the length of each of the plurality of elongate cells to wrap limb of the patient.
Regarding Claim 28, Kauffman discloses the device according to Claim 1.
Kauffman does not disclose the wound closure device is configured for use without any conduits in communication with the plurality of elongate cells.
Buser provides the wound closure device is configured for use without any conduits in communication with the plurality of elongate cells (referring figures 1-3, the device 10 comprises plurality of bladders 28a-d which is not in communication with any conduits).
Buser provides the device comprises bladders are not in communication with any conduits in use in order to make the pressure of each individual bladder easily adjustable through their individual quick release valves (figure 2, 30a-d) (col 5 lines 50-62). This structure omits the needs for extra conduit structure for inflating or deflating and helps operator to adjust the pressure of bladder easily. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kauffman to incorporate the teachings of Buser and provide the wound closure device is configured for use without any conduits in communication with the plurality of elongate cells in order to help the operator to adjust the pressure of each cells easily.
Conclusion









THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Etal (US 3186405 A) teaches inflatable supporting device has a non-planar shape with detachable pressure source.
Enfiajian (US 2245909 A) teaches inflatable supporting device comprises plurality of elongated cell with individual valve that are coupled to the pressure source
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/Examiner, Art Unit 3781